59 N.Y.2d 778 (1983)
Patricia J. Battaglia, Appellant,
v.
Philip S. Battaglia, Sr., Respondent.
Court of Appeals of the State of New York.
Argued April 28, 1983.
Decided June 2, 1983.
Peter K. Levine for appellant.
Barbara S. Brenner for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS.
Order reversed, with costs, and defendant's motion to dismiss the action denied for the reasons stated in the dissenting memorandum by Justice HOWARD A. LEVINE at the Appellate Division (90 AD2d 930, 933-934).